Case 1:19-cv-00686-PKC-RWL Document 232 Filed 09/23/20 Page 1of1
Case 1:19-cv-00686-PKC-RWL Document 230 Filed 09/22/20 Page 1 of1

The Law Office of Anthony C. Giordano, PC

4036 Greentree Drive Oceanside NY 11572 Tel: 516-851 -9103 Fax: 516-706-0691

September 22, 2020

Sent via ECF Lonren, Te Ath oS “ee
Hon. Robert W. Lehrburger Actin , ERE Aap teat

United States Magistrate Judge n

Southern District of New York f” aati” ‘2 Ht:
500 Pearl Street DEMIEO. Lerirect s Wprets! .
New York, NY 10007 cite prin @ bes ALAA Waa

Re: Red Fort Capital, Inc. V. Guardhouse Productions LLC, et al, So @@OEMCO

19 Civ. 686 (PKC)(RWE,
iv. 686 (PKC)(RWL) AO POET

G- 2 20
As you are may be aware, our firm has recently been retainer to represent the Defendants in this action.
We write in request of an adjournment date for the Hearing currently scheduled for September 29, 2020.

Your Honor:

As this Court is aware, I was just retained last week, upon sifting through the voluminous documents filed and
associated with this case, ! fell it would lake some additional time to “get up top speed” on the prior happenings
and to be properly prepared for any such hearing.

Further, your deponent in the midst of being retained and attempting to review the multiple filings and
responses, did in fact have a baby two weeks ago, which has set me back slightly as I am a solo practitioner,

Interestingly, additional time will not only benefit my ability to participate in the scheduled hearing, but being
given the opportunity to gain a greater understanding of tis case would also allow my to engage in meaningful
negotiations, therefore potentially alleviating this court of its responsibilities by attaining a settlement.

Your deponent has reached out to opposing counsel from Clifford Chance, but was told that their consent would
not be granted, although reminded that it had nothing to do with any actions of my own. Thank being so, if this
extension is granted, your deponent will be reaching out to opposing counsel again, in an effort to see what and
where we can agree on certain aspects of the case, so that only the necessary claims, if any make it to trial

WHEREFORE , I would respectfully request 45-60 day considering the over 200 filings reflected on the Docket
Sheet. So that meaningful discussions and a meaningful hearing can take place, as the last think I would want is

for this Courts time to be wasted with uncertainty.

Respectfully

iS/ Anthony C. Giordano Esq,

 
